EXHIBIT 10.4

 

SOTHEBY’S NEVADA, INC.

5600 Spring Mountain Road, Suite 104

Las Vegas, Nevada 89102

 

January 12, 2007

 

Acquavella Contemporary Art, Inc.

c/o Mr. William R. Acquavella

900 Pleasure Drive

Flanders, NY 11901

 

Dear Bill:

 

This letter agreement amends the Agreement of Partnership (the “Partnership
Agreement”) of Acquavella Modern Art, a Nevada general partnership, dated May
29, 1990, between Sotheby’s Nevada, Inc., a Nevada Corporation (“Sotheby’s
Partner”), and Acquavella Contemporary Art, Inc., a Nevada Corporation
(“Acquavella Partner”).

 

By prior letters of amendment, we have agreed to extend the term of the
Partnership Agreement through March 31, 2007. By this letter of amendment, we
are agreeing to extend the term of the Partnership Agreement for one additional
year through March 31, 2008. Accordingly, each of the Sotheby’s Partner and the
Acquavella partner hereby agree to amend Section 1.5 (iii) of the Partnership
Agreement, as heretofore amended, to delete the references to March 31, 2007 and
substitute therefor the date of “March 31, 2008.”

 

Except as amended hereby, the Partnership Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 

Please sign this letter agreement in the space provided below. Upon execution on
behalf of the Acquavella Partner, this letter agreement shall be effective as of
the date of this letter.

 

SOTHEBY’S NEVADA, INC.

 

By: /s/ William S. Sheridan                

     William S. Sheridan, Chief Financial Officer

 

AGREED AND ACCEPTED

ACQUAVELLA CONTEMPORARY ART, INC.

 

By: /s/ William R. Acquavella                

     William R. Acquavella, President

 


--------------------------------------------------------------------------------